Citation Nr: 1415593	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  12-14 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from August 1994 to February 1995 and from June 1997 to May 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claim folder. 

In September 2013 in a rating decision, the Veteran's claim for a total rating based on individual unemployability was denied based on his service-connected posttraumatic stress disorder.  The Veteran did not appeal the determination, but submitted a claim, dated in January 2014, for a total rating based on individual unemployability due to his service-connected low back disability.  As the RO has not yet had the opportunity to consider the claim, it is referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the initial disability rating assigned for service-connected posttraumatic stress disorder.  The last VA examination was conducted in September 2010 to determine whether the Veteran met the diagnostic criteria for posttraumatic stress disorder.  




Since the last VA examination in 2010, the Veteran has submitted a letter from his VA counselor suggesting deterioration in the Veteran's mental condition and that posttraumatic stress disorder had grown worse.  

In addition to posttraumatic stress disorder, the Veteran has been diagnosed with bipolar disorder, alcohol abuse, depressive disorder, and personality disorder, which are not service-connected.  

Medical evidence is required, if feasible, to differentiate the symptomatology of a nonservice-connected disability from a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the level of occupational and social impairment due to PTSD.  

The VA examiner is asked if it is feasible to distinguish the symptomatology attributed to nonservice-connected bipolar disorder, alcohol abuse, depressive disorder, and personality disorder from PTSD.   

The Veteran's file must be made available to the VA examiner for review.

2.  After the development, adjudicate the claim for increase for PTSD.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


